           Case 6:15-cv-02336-TC    Document 91   Filed 09/30/19   Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                   EUGENE DIVISION


BILLY GOSTEVSKYH,                                              No. 6:15-cv-02336-TC
                                                                            ORDER
               Plaintiff,

      V.

JASON MYERS and MARION COUNTY,
a government entity,

               Defendants.


AIKEN, District Judge:

      Magistrate Judge Thomas Coffin has filed his Findings and Recommendations

("F&R") (doc. 78) recommending that this Court deny defendant's Motion for

Summary Judgment (doc. 49)           This case is now before me.     See 28 U.S.C. §

636(b)(l)(B) and Fed. R. Civ. P. 72(b).

      When either party objects to any portion of a magistrate judge's F&R, the

district court must make a de nova determination of that portion of the magistrate


1- ORDER
        Case 6:15-cv-02336-TC      Document 91     Filed 09/30/19   Page 2 of 2




judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Defendants have filed timely objections (doc. 83) to the F&R and plaintiff

has filed a timely response to those objections. (doc. 89) Thus, this Court reviews the

F&R de nova.

      Having reviewed the objections, briefing on the motion for summary judgment,

as well as the entire file of this case, the Court finds no error in Judge Coffin's F&R.

Thus, the Court adopts the F&R (doc. 78) in its entirely. Defendants' motion for

summary judgment (doc. 49) is DENIED.

IT IS SO ORDERED.

Dated this 30th day of September 2019.




                                     Ann Aiken
                             United States District Judge




2-ORDER
